Per Curiam:


En banc.

This controversy is over the right of defendant in error to a commission for the sale or exchange of certain real estate at the solicitation of Moyer, the plaintiff in error. The first trial was before a justice of the peace, where judgment was rendered in favor of Jackson, and Moyer, appealed to the County Court. Upon trial de novo, a jury was waived, and the cause tried to the court. No declarations *449of law were requested. We must, therefore, assume that the court had the right conception of the law and, in determining the issues involved, disregarded evidence, if any, that was not pertinent. We find the record sufficient to support the conclusions of the trial court; and the application for supersedeas is therefore denied, and the judgment affirmed.
Mr. Justice Allen not participating.